DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

No reference nor combination of references was found which teaches a drivetrain for an aircraft or an aircraft that comprises a driveshaft and a gearbox with a planetary gear system including a sun gear, a plurality of planet gears, a ring gear, and an integral carrier forming a plurality of flexured carrier posts, wherein the flexured carrier posts have a fixed proximal end and a cantilevered distal end, a plurality of flexured roller races each having a fixed end coupled to the cantilevered end of a respective post and a cantilevered end, and the cantilevered ends of the flexured roller races experience cantilevered motion to absorb loads from the planet gears, as required by claims 1 and 18.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 6,422,970 (Paroli) July 2002 - two gear stages with integral carriers having cantilevered posts.



U. S. Patent 9,663,225 (Kooiman et al.) May 2017 - tiltrotor aircraft with two stage planetary gearbox.

U. S. Patent Application Publication 2017/0234421 (Poster) August 2017 - helicopter gearbox including a planetary gear system with an integral carrier forming cantilevered posts.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659